Citation Nr: 1530121	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post fracture, base of first metacarpal, left hand (hereinafter "left thumb arthritis").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In February 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

By a decision dated in September 2014, the Board granted entitlement to a disability rating of 10 percent for status post fracture, base of first metacarpal, left hand (hereinafter "left thumb arthritis"), but denied entitlement to a disability rating in excess of 10 percent.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's September 2014 decision, and in a May 2015 order, the Court endorsed the JMR and vacated the September 2014 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the Mary 2015 Court-adopted JMR.

In the September 2014 decision, the Board also remanded the Veteran's claim of entitlement to a compensable disability rating for laceration scars, dorsum index and middle finger, left hand, for further development.  That claim remains before the Agency of Original Jurisdiction (AOJ) pending completion of the Board's September 2014 remand directives, and readjudication by the AOJ.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Court found the Board's finding that the updated VA treatment records associated with the claims file since the most recent 2008 examination of the left hand provided an adequate basis for adjudication and accurately reflected the Veteran's current disability to be inadequate, and mandated an updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include from the Seattle VAMC from February 2013 to present.  All obtained records should be associated with the evidentiary record.

2.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current status of the Veteran's service-connected left thumb disability to include description of the impact of the disability on daily functioning.  The AOJ should note that per a June 2015 letter from the Veteran's representative, the Veteran is currently incarcerated.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If he benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

